C. A. 6th Cir. Motions of Walbrook Insurance Co., Ltd., et al.; Alliance of American Insurers; Hartford Accident & Indemnity Co.; Keene Corp.; Armstrong World Industries, Inc., et al.; and American Home Assurance Co. et al. for leave to file briefs as amici curiae granted. Motion of petitioner in No. 81-198 to defer consideration of the petitions for writs of certiorari denied. Certiorari denied.
Justice Brennan and Justice O’Connor took no part in the consideration or decision of these motions and these petitions.
Reported below: 633 F. 2d 1212 and 657 F. 2d 814.